PER CURIAM.
While apparently in agreement with the dismissal of the petition of Mary Eichler et al. in the instant proceeding, the Commonwealth has appealed on the ground that the dismissal should not have been on the merits. We deem it sufficient to note that Mary Eichler and the others joining in her petition did not comply with the January 30, 1940, Bar Order of the district court, which Bar Order required the presentation of the first mortgage bonds for registration and modification within five years of the date of the final decree closing the estate here involved. The district judge therefore acted properly in dismissing the petition for that reason, and the order herein appealed from must be affirmed.